            Case 3:19-cv-00071-AVC Document 6 Filed 06/12/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

   DAWII COLONNI
                                                    CaspNo. 19-00071 (AVC)


      v.

  DITECH FINANCIAL, LLC
  c/o C T Corporation System
  67 Bumside Ave                                    JUINE   12.2019
  East Hartford, CT 06108-3408

                 Defendant.



                                  NOTICE OF BANKRUPTCY



       The Defendant is in bankruptcy. The chapter
                                                      1l bankruptcy   case l9-10 412 wasfiled on

February   ll,20l9   in the New York Southern Bankruptcy court. The
                                                                    case is currently pending.



Dated: Groton, Connecticut
                                                     Respectfully Submitted,




                                                    /s/ David F. Falvey
                                                    David F. Falvey (ct08516)
                                                    Action Advocacy pC
                                                    One Crouch Street
                                                    Groton, CT 06340
                                                    Telephone: (360) 449-15 t0
                                                    Facsimile: (560) 449 -5046
                                                    Email : office@actionadvocacy. com
                                                    Counsel for Plaintiff
             Case 3:19-cv-00071-AVC Document 6 Filed 06/12/19 Page 2 of 2



                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

   DAWN COLONNI
                                                     CasnNo. 19-00071 (AVC)
                  Plaintiff

        v.

  DITECH FINANCIAL,LLC
  c/o C T Corporation System
  67 Bumside Ave                                    JuNs 12.2019
  East Hartford, CT 06108-3408

                  Defendant.




                                 CERTIFICATE OF SERVICE
        I' David F' Falvey hereby certify that the documents filed tluough
                                                                              the ECF system will be
sent electronically to the registered participants
                                                   as identified on the Notice of Electronic Filing
Nnr; and paper copies will be sent to those indicated   as non-registered participants on June 12,
20t9.


                                                     /s/ David F. Falvey
                                                     David F. Falvey (ct08516)
                                                     Action Advocacy pC
                                                     One Crouch Street
                                                     Groton, CT 06340
                                                     Telephone: (860) 449-15 I 0
                                                     Facsimile: (560) 449 -9046
                                                     Email : office@actionadvocacy. com
                                                     Counsel for Plaintiff




                                               2
